AMENDMENT No. 2 TO AMENDED & RESTATED EMPLOYMENT AGREEMENT

 

This Amendment No. 2 (the “Amendment”) to the Amended and Restated Employment
Agreement dated as of February 21, 2012, as amended as of December 17, 2012 (the
“Original Agreement”), by and between Xcel Brands, Inc., a Delaware corporation
(the “Company”) and Seth Burroughs (the “Executive”, and together with the
Company, the “parties”), is dated as of October 18, 2013.

 

WHEREAS, the parties have previously entered into the Original Agreement
providing for the terms and conditions of the employment of Executive by the
Company;

 

WHEREAS, the parties wish to amend the Original Agreement to amend certain
provisions of the Original Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 



1.            Compensation. Effective September 16, 2013, the first two
sentences of Section 1.3(a) of the Original Agreement are deleted in their
entirety and replaced with the following:

 



Base Salary. The Executive’s base salary shall be $275,000 per annum (the “Base
Salary”).

 



2.            Cash Bonus. Section 1.3(b) is hereby deleted in its entirety and
replaced with the following:

 

Cash Bonus. Executive shall be eligible for a cash bonus of up to $50,000 per
annum for fiscal years ended on or prior to December 31, 2013 and $60,000 for
fiscal years commencing on or after January 1, 2014 (the “Cash Bonus”) based
upon the following: 50% of the Cash Bonus for a fiscal year shall be paid to the
Executive if the Company achieves at least 70% of its budgeted Adjusted EBITDA
(as defined below) for such fiscal year and 100% of the Cash Bonus for a fiscal
year shall be paid to the Executive if the Company achieves at least 90% of its
budgeted Adjusted EBITDA for such fiscal year. The Cash Bonus shall be awarded
to the Executive on the date that is the earlier of (i) the 90th day following
the end of the fiscal year to which the Cash Bonus relates and (ii) the first
business day following the date the Company’s annual report on Form 10-K for the
fiscal year to which the Cash Bonus relates is filed with the Securities and
Exchange Commission. Notwithstanding the foregoing, all payments of Cash Bonuses
shall be made on a date that allows such payments to comply with the
requirements of Section 409A of the Code. Executive shall be eligible to receive
a pro rata portion of the Cash Bonus if Executive’s employment is less than a
full year or ceases prior to the end of the calendar year for which a Cash Bonus
has not yet been paid. The Executive is eligible to receive additional cash
bonuses at the discretion of the Company’s compensation committee.

 



3.            Scope of Amendment. Except as specifically amended hereby, the
Original Agreement shall continue in full force and effect, unamended, from and
after the date hereof.

 



 

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment,
intending to be legally bound hereby, as of the date first above written.

 

  XCEL BRANDS, INC.           By: /s/ James Haran       Name: James Haran      
Title: Chief Financial Officer           EXECUTIVE:           /s/ Seth Burroughs
    Seth Burroughs  

  

 



